Citation Nr: 1639263	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for acquired psychiatric disability, to include depression, anxiety, dysthymia, and posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for degenerative joint disease in the left great toe, to include as secondary to service-connected disability.  

4.  Entitlement to an increased disability rating for Graves' disease with hypothyroidism, currently rated as 30 percent disabling.  

5.  Entitlement to a higher initial rating for gout in the left great toe, currently rated as noncompensable.  

6.  Entitlement to a higher initial rating for tinea pedis with onychomycosis, currently rated as noncompensable prior to July 2012, 30 percent prior to April 1, 2016, and noncompensable thereafter.   
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1973 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which is the Agency of Original Jurisdiction (AOJ) in this matter.      

In August 2015, the Veteran testified before the RO in a personal hearing addressing the proposed reduction in rating for service-connected tinea pedis and onychomycosis.  In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) convened at the RO.  A transcript of each hearing has been included in the record.  
The record in this matter consists solely of electronic claims files and has been reviewed.  Evidence has been included in the record since the most recent Statements of the Case (SOCs) and Supplemental SOC (SSOC).  This evidence has been reviewed pursuant to the Veteran's June 2016 waiver of initial AOJ review of the evidence.    

With respect to the Veteran's claim regarding acquired psychiatric disability, the Veteran has asserted service connection for PTSD and depression, on direct and secondary bases.  As such, the claim has been styled as a service connection claim for any acquired psychiatric disorder diagnosed during the appeal period, rather than as one for any one particular psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran has asserted that his service-connected disability renders him unemployable.  When the question of employability is raised by the record, a TDIU claim is part and parcel of an increased rating claim.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, a TDIU claim is properly before the Board. 

In correspondence received on February 26, 2016, the Veteran's representative attempted to disagree with a January 29, 2016 rating decision, reducing the Veteran's evaluation for service-connected tinea pedis with onychomycosis from 30 percent to noncompensable.  Because the tinea pedis is already on appeal, a separate notice of disagreement is unnecessary.

The issues of entitlement to an increased rating for tinea pedis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  





FINDINGS OF FACT

1.  During the June 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for glaucoma.  

2.  In March 2014, the U.S. Court of Appeals for Veterans Claims (Court) affirmed a March 2012 Board decision that denied service connection for depression.    

3.  Evidence received since the March 2012 Board decision relates to unestablished facts necessary to substantiate the claim of service connection for depression, and raises a reasonable possibility of substantiating the claim.

4.  Depression as likely as not relates to service-connected Graves' disease.  

5.  Left great toe degenerative arthritis is not related to service or to service-connected disability. 

6.  From August 1, 2013, the Veteran's Graves' disease with hypothyroidism has been productive of muscular weakness, mental disturbance, and weight gain.  

7.  The Veteran has not had active gout during the appeal period, and any disability in his left great toe is due to nonservice-connected arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for glaucoma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015).

2.  The March 2012 Board decision denying a service connection claim for depression, which was affirmed by the Court in March 2014, is final.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

4.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   

5.  The criteria for service connection for left great toe degenerative arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   

6.  From August 1, 2013, the criteria for a 60 percent rating, for service-connected Graves' disease with hypothyroidism, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).    

7.  The criteria for a compensable rating for service-connected gout in the left great toe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, on June 15, 2016, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during his hearing in which he stated that he wanted to withdraw from appellate consideration the appeal regarding service connection for glaucoma.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

With regard to the claim for a higher initial rating for gout, any defect in notice would not be prejudicial here.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated.  This renders section 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Inasmuch as the appeal regarding a higher initial rating decided here stems from a granted service connection claim and its initial rating, VA's notice obligation with respect to that claim has been fully satisfied.

Nevertheless, in several letters sent to the Veteran dated between October 2010 and June 2014, the AOJ fully notified the Veteran regarding each claim addressed below.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters notified the Veteran regarding claims for service connection, and regarding the assignment of effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims decided below were readjudicated in SOCs of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained. 

VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims, to include private and VA treatment records, and records from the Social Security Administration.  VA provided the Veteran with VA compensation examinations into the claims decided below.  Moreover, VA afforded the Veteran the opportunity to give oral testimony before the Board, which he did in June 2016.     

With respect to the Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103 (c)(2) requires that the AOJ official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing, discussed why the claims had been denied, and discussed the types of evidence that would support the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

III.  The Claim to Reopen Service Connection
	
The Veteran contends that he developed psychiatric disability during service and following service as the result of service-connected disability.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The RO denied the Veteran's original claim to service connection for depression in a February 2008 rating decision, which the Veteran appealed to the Board.  In March 2012, the Board also denied the claim.  The Veteran then appealed that denial to the Court which, in March 2014, affirmed the Board's decision.  As such, the March 2012 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.    

The evidence before the Board in March 2012 consisted of STRs noting complaints of nervousness and excessive worry, VA and private treatment records noting diagnoses of depression and dysthymia, lay assertions from the Veteran and his relatives describing post-service psychiatric problems, a March 2010 private psychiatric opinion which relates current depression to service in the 1970s, and an August 2010 VA compensation examination report which notes psychiatric illness, but which find the problems unrelated to service or to service-connected disability.  Based on the foregoing, the Board denied the claim, which the Court affirmed.  

Final decisions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  Generally, a claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2014, the Veteran filed a claim to reopen service connection for depression.  The evidence associated with the claim to reopen service connection (i.e., the evidence received since the final March 2012 Board decision) consists of additional lay assertions from the Veteran, to include hearing testimony, additional private and VA treatment records noting psychiatric illness, and two private medical opinions received in June 2016, in which the private physicians state that psychiatric disability relates to service-connected Graves' disease.  

Certain of the foregoing evidence received since March 2012 is material evidence.  Specifically, the private medical opinions are material evidence inasmuch as each finds a medical nexus with service-connected disability.  For the purpose of establishing whether material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current psychiatric disability and service-connected disability) necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for acquired psychiatric disability is reopened.  

IV.  Claims for Service Connection

The Veteran claims service connection for acquired psychiatric disability and for left great toe degenerative arthritis.  He claims direct and secondary service connection for psychiatric disability, and secondary service connection for the toe arthritis.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be awarded on a presumptive basis, where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), certain disorders, to include psychiatric illness, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence documents that the Veteran has current psychiatric and left great toe arthritic disorders.  As noted earlier, VA and private medical evidence documents that the Veteran has depression and dysthymia.  Further, VA medical evidence dated as recent as a May 2015 VA compensation examination report documents degenerative arthritis in the left great toe.  

On the questions of whether the disorders were incurred in service, or relate to service-connected disability, the claims will be addressed separately below.

	A.  Psychiatric Disability

The evidence is in relative equipoise on the issue of whether the Veteran's depression is due to his service-connected Graves' disease.  

On the one hand, certain evidence of record opposes his claim.  As the Board detailed in its March 2012 decision, an August 2010 VA compensation examiner found psychiatric disability unrelated to Graves' disease.  In support, the examiner stated that VA medical evidence indicated that the Veteran had been primarily euthymic, with well-controlled hypothyroidism, which did not negatively impact his mental health.  

On the other hand, certain evidence of record supports his claim.  The STRs document that the Veteran incurred Graves' disease and thyroid disability during service, and that his complaints of nervousness and worry during service were attributed to Graves' disease.  Several medical opinions of record relate the Veteran's psychiatric disability to his Graves' disease.  In a September 2009 opinion, the Veteran's therapist indicated a relationship between the two problems.  In opinions dated in March 2010 and June 2016, the Veteran's private psychiatrist stated that depression resulted from his long-standing thyroid disease, and should have been treated and evaluated separately.  In another June 2016 medical opinion, a physician indicated an expertise in thyroid conditions, a review of the claims file, and interview of the Veteran, and then concluded that the Veteran's "mental disturbance[,]" which should have been treated with "specialized care[,]" was likely related to and caused by Graves' disease.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

Further buttressing the Veteran's claim is a study submitted into evidence which establishes a link between mental illness and thyroid disability.  Though the study is not sufficient evidence on its own to establish a medical nexus in this particular case, it is nevertheless evidence tending to support the claim.  See Sacks v. West, 11 Vet. App. 314 (1998).  Also tending to support the claim is the simple fact that the Diagnostic Code (DC) under which Graves' disease is rated indicates a relationship between thyroid and psychiatric problems.  As will be discussed further below in rating Graves' disease, DC 7903 lists depression and mental disturbance as symptoms of the disorder.  See 38 C.F.R. § 4.119, DC 7903.  This tends indicate a causal relationship between the two separately-diagnosed disabilities.  

Based on the foregoing, the Board cannot find that the evidence preponderates against the claim.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt, and grant the claim to service connection for depression as secondary to service-connected Graves' disease.  38 U.S.C.A. § 5107(b).  

With regard to PTSD, a service connection finding is not warranted.  

There are particular requirements for establishing PTSD under 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).
In this matter, VA and private physicians note a diagnosis of PTSD, and the March 2010 private report cites the Veteran's reported in-service stressors - involving a bar fight on station and weapons malfunction onboard a naval ship - as the cause of PTSD.  However, the evidence of record does not establish that the stressors occurred as the Veteran describes.  As such a service connection finding for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	B.  Left Great Toe Degenerative Arthritis

By contrast, a service connection finding is unwarranted for left great toe arthritis.   

With regard to direct and presumptive service connection, the evidence demonstrates that the Veteran did not incur a left toe arthritic disorder during service, or within the first year of his August 1976 discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The STRs are negative for complaints, treatment, or diagnosis of left great toe injury or disability, and the earliest medical evidence of left great toe arthritis is dated in the 2000's, over 20 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Further, the Veteran has not asserted that he incurred the left great toe arthritis during service, or within one year of discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.    

Rather, the Veteran asserts that he developed the disorder as the result of service-connected disability, in particular his service-connected Graves' disease with hypothyroidism, and his service-connected gout in the left great toe.  38 C.F.R. § 3.310.  Nevertheless, a secondary service connection finding is unwarranted here as well.  The only medical opinion of record addressing the issue - from the May 2015 VA examiner - challenges the Veteran's claim.  After indicating a review of the claims file, an interview of the Veteran, and an examination of the Veteran, the examiner concluded that the left great toe arthritis was less than likely caused by or aggravated by either gout or Graves' disease (or even service-connected tinea pedis with onychomycosis).  In support of the conclusion, the examiner stated that there had been "no evidence of active gouty arthritis or ongoing hypothyroidism to cause cartilage degeneration and osteoarthritis" and that "[t]inea pedis and onychomycosis do not cause osteoarthritis."  The examiner further discussed the evidence of record dated during the appeal period which indicated normal uric acid levels, and which indicated by x-ray examination an absence of the type of "bony erosions or abnormal periarticular soft tissue calcifications suggestive of gouty arthritis[.]"  The examiner stated that any disability associated with the left great toe was due to the nonservice-connected arthritis.  The Board finds the opinion highly probative on the medical issue before the Board.  The opinion is based on the evidence of record, and is fully and competently explained.  See Bloom, supra.  

As lay persons are competent to attest to symptoms that may be observed or sensed, such as foot pain and limitation, the Veteran's lay assertions have been considered here.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a lay person is not competent to decide the etiology of an internal disorder such as arthritis.  The disorder is beyond a lay person's capacity to observe or sense.  Whether such a disorder relates to service or to another internal pathology are medical questions.  The Veteran does not have the training and expertise to make these determinations, nor has he reported that he was diagnosed with the disorder during or soon after service.  Further, his assertion regarding etiology is not credible in light of the well-reasoned and supported medical conclusion discussed above.  As such, the Veteran's statements regarding etiology of his left great toe arthritis are of limited probative value.  On the essentially medical question before the Board, the medical evidence addressing left great toe arthritis is of greater evidentiary value.  This evidence indicates that the left great toe arthritis is related neither to service nor to a service-connected disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

As the preponderance of the evidence is against the claim to service connection for left great toe arthritis, the benefit of the doubt doctrine does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




V.  Claims for Higher Disability Ratings

The Veteran claims entitlement to higher disability ratings for service-connected Graves' disease with hypothyroidism, and for service-connected gout.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Veteran's claims will be addressed separately below. 

	A.  Graves' Disease with Hypothyroidism

The Veteran has been service-connected for Graves' disease with hypothyroidism since August 1976.  Since January 1999, the disorder has been rated as 30 percent disabling.  The most recent final decision addressing this issue was promulgated by the Board in March 2012, and affirmed by the Court in March 2014.  On August 1, 2014, the AOJ received the Veteran's claim for an increased rating.  In the October 2014 rating decision on appeal, the AOJ denied the claim, which the Veteran appealed to the Board.  

The Veteran's Graves' disease with hypothyroidism has been rated under DC 7903 of 38 C.F.R. § 4.119.  This DC authorizes compensable ratings of 10, 30, 60, and 100 percent.  As the Veteran's disorder has been rated as at least 30 percent disabling during the appeal period, the Board's inquiry will focus on whether a 60 percent (or higher) rating has been authorized since August 1, 2013 (one year prior to the date of the Veteran's claim for increased rating).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under DC 7903, a 60 percent rating is authorized for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2015).

The relevant evidence of record dated since August 1, 2013 consists of lay assertions, VA and private treatment records, a VA examination report dated in October 2014, and a private opinion dated in June 2016.  The evidence is in equipoise regarding whether the criteria for 60 percent have been approximated here.  

The October 2014 VA report indicates that the Veteran took continuous medication for his disability.  The examiner noted the Veteran's complaints of orthopedic pain, noted generally hypoactive reflexes, and found the Veteran with a normal pulse.  The examiner did not comment on body weight, cold intolerance, muscle weakness, cardiovascular involvement, dementia, or sleepiness.  The examiner indicated "fluctuation of TSH levels" but that the Veteran's thyroid disease was well managed and that he "does not have adverse effects of the disease, nor from the medication.  He does not have any evidence of progressive disease or adverse late effects of the disease."  

By contrast, the June 2016 letter from a private physician indicated severe symptoms from thyroid problems.  After noting a familiarity with thyroid matters, a review of the claims file, and an interview of the Veteran, the physician stated that the Veteran "suffers from mental disturbance, weight gain, and muscle weakness" due to "longstanding" Graves' disease.   The examiner supported the conclusion by stating that no other causative factors were present and that, as mental disturbance, weight gain, and muscle weakness are "natural consequences" of Graves' disease, it is logical to assume they relate to Graves' disease.  
The VA treatment records tend to support the June 2016 opinion.  The records dated until February 2016 note the Veteran's complaints of mental problems and orthopedic pain, and repeatedly note the Veteran as obese with weight between 240 and 250 lbs. at 68 inches in height.  And in multiple lay assertions from the Veteran, to include his testimony before the Board in June 2016, the Veteran asserts entitlement to a 60 percent rating, citing his continuous mental disturbance, obesity, and muscular weakness.  As such symptoms are observable, and are consistent with the medical evidence, the assertions are competent and credible, and therefore probative.  See Jandreau, supra.  

Based on the foregoing, the Board cannot find that a preponderance of the evidence indicates an absence of mental disturbance, weight gain, and muscle weakness during the appeal period, or that such symptoms are unrelated to thyroid disability.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt, and grant the increased rating claim.  38 U.S.C.A. § 5107(b).  A 60 percent rating is warranted effective August 1, 2013, from one year prior to the claim for increased rating.  See 38 C.F.R. § 3.400.  

A rating of 100 percent is unwarranted, however.  As discussed earlier, in granting service connection for depression, the evidence is in equipoise regarding whether the Veteran has developed depression due to thyroid disability.  Depression is one criterion noted among several listed for a 100 percent rating.  Though depression as likely as not relates to the Veteran's Graves' disease, the evidence does not indicate the presence of any of the other symptoms noted under the criteria for a 100 percent rating.  Neither the VA nor the private medical evidence detailed earlier contains findings of cold intolerance, cardiovascular disability, dementia, slowing of thought, bradycardia, or sleepiness related to Graves' disease.  38 C.F.R. § 4.119 (2015).  Further, the Veteran has not cited these symptoms in his arguments for an increased rating here.  As such, the preponderance of the evidence is against a claim for a rating in excess of 60 percent (i.e., 100 percent).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	
      
B.  Gout

On June 14, 2013, the Veteran filed an original claim to service connection for gout in the left great toe.  In the January 2014 rating decision on appeal, the AOJ granted the claim and assigned a noncompensable rating effective the date of claim.  The Veteran appealed the assigned rating to the Board.  

The Veteran's gout has been rated under DC 5017 of 38 C.F.R. § 4.71a.  This DC directs VA to rate gout under DC 5002, which addresses rheumatoid arthritis.  Under DC 5002, compensable ratings of 20, 40, 60, and 100 percent are authorized.  As the Veteran's left great toe gout has been rated as noncompensable during the appeal period, the Board's inquiry will focus on whether a 20 percent (or higher) rating has been warranted since the date of claim on June 14, 2013.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119 (1999).  Under DC 5002, the minimum compensable rating of 20 percent is warranted for "active process" arthritis with one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, DC 5002.    

The relevant evidence of record dated since June 14, 2013 consists of lay assertions, VA and private treatment records, and VA examination reports dated in January 2014 and May 2015.    

The VA treatment records dated during the appeal period note the Veteran's complaints of pain and limitation in this left great toe.  

The January 2014 VA report notes a review of the claims file and an interview and examination of the Veteran.  The examiner noted the Veteran's complaints of pain in the left great toe.  But the examiner found full range of motion, and mild tenderness and swelling.  The examiner stated that the Veteran used allopurinol, which lowered his uric acid levels, and "which has improved his condition to a point where he has mild daily pain without gouty attacks."  The examiner noted June 2013 uric acid test results of 4.6 (with a normal range of 3.5 to 7.2).  The examiner did not discuss the impact of degenerative arthritis in the left great toe, and indicated he did not conduct x-ray study pursuant to the examination.  
The May 2015 VA report also notes a review of the claims file and an interview and examination of the Veteran.  The Veteran indicated "minimal" discomfort in the left great toe.  The examiner indicated "no recent" gout attacks, and that the Veteran recently thought he had an attack, but the discomfort was "resolved by release of ingrown great toenail."  The examiner conducted a uric acid test with a result of 3.7 (with a normal range of 3.5 to 7.2), and noted multiple normal test results dated between June 2013 and March 2015.  The examiner reviewed May 2015 VA x-rays, which indicated "first great toe metatarsophalangeal joint degenerative arthritis bilaterally."  The examiner found that the Veteran did not experience exacerbations related to gout.  The examiner noted pain in the left great toe, but found that any pain and limitation was due to the arthritis rather than the gout.  Further, the examiner found the Veteran "able to do all basic and instrumental activities of daily living independently[.]"  In his conclusion, the examiner expressly stated that "[t]here is no current evidence that this veteran has active gouty arthritis in his left great toe.  His uric acid level has been entirely normal since 06/10/2013 with his ongoing use of Allopurinol.  It is my professional medical opinion that any current discomfort or functional loss of this [V]eteran's left great toe is more likely as not caused by or a result of his non-service connected left great toe degenerative arthritis of the metatarsophalangeal joint that is clearly demonstrated on x-ray.  No bony erosions or abnormal periarticular soft tissue calcifications suggestive of gouty arthritis are noted on the current foot x-rays."  

Under DC 5002, "active process" rheumatoid arthritis is rated.  As the evidence does not indicate active gout, or approximate the criteria for a 20 percent rating which contemplates gouty exacerbations "in a well-established diagnosis[,]" a compensable rating is unwarranted under DC 5002.  Nevertheless, where active symptomatology is absent, DC 5002 directs VA to rate chronic residuals such as limitation of motion.  And if limitation of motion is noncompensable, VA should assign a 10 percent rating for a major joint affected.  Based on this guidance, the Board has considered rating the gout under a DC applicable to foot disorders.  However, a compensable rating is not warranted for chronic residuals.  First, as the May 2015 VA examiner found, the limitation and pain in the left great toe is due not to gout, but to nonservice-connected arthritis.  This medical finding is unchallenged in the record.  Second, the great toe is not a major joint per se.  Thus, a 10 percent rating would not be warranted for noncompensable limitation of motion, even if it were deemed a chronic residual of gout in this matter.  38 C.F.R. §§ 4.45, 4.71a.  

In rating the Veteran's gout, the Board has considered his lay assertions that he experiences exacerbations and flare ups related to his gout.  He is competent to offer lay evidence regarding observable matters.  So his assertions have been considered here.  See Jandreau, supra.  However, the medical evidence addressing the cause of pain and limitation is more credible, and therefore more probative.  As noted, the May 2015 VA examiner clearly stated that the cause of the Veteran's complaints is nonservice-connected degenerative arthritis, rather than the service-connected gout.  This evidence is of greater evidentiary value.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the preponderance of the evidence is against the Veteran's claim for a compensable rating for gout.  See Gilbert and Alemany, both supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VI.  Extraschedular Rating

In statements of record the Veteran's attorney has asserted that an extraschedular rating may be warranted in this matter.  As such, the Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's Graves' disease with hypothyroidism and his gout are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.119.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the thyroid and gout disabilities addressed here in addition to skin, psychiatric, and back disabilities.  The Veteran has not argued during the current appeal that his thyroid and gout disabilities result in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's thyroid and gout disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of service connection for glaucoma is dismissed.

As new and material evidence to reopen a claim for service connection for depression has been received, the appeal is granted to that extent.

Entitlement to service connection for major depressive disorder is granted.  

Entitlement to service connection for left great toe degenerative arthritis is denied.  

From August 1, 2013, entitlement to a 60 percent rating, for service-connected Graves' disease and hypothyroidism, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a compensable rating for gout in the left great toe is denied.   


REMAND

A remand is warranted for the claims of entitlement to an increased rating for tinea pedis and for TDIU.  In statements of record including the testimony before the Board in June 2016, and the February 2016 statement of the representative, the Veteran has indicated a worsening of his skin disorder since the most recent VA examination in September 2015.  Thus, a new examination is required.  Furthermore, service connection has been granted for major depressive disorder in this decision.  An initial rating must be established by the agency of original jurisdiction.  Accordingly, it is premature to decide the claim for TDIU.  While on remand, any outstanding VA treatment records should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since February 2016.  

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected tinea pedis with onychomycosis.   

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  After the initial rating for depression is established, readjudicate the TDIU claim on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


